Citation Nr: 0107527	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date for a 30 percent rating for 
a left elbow disorder earlier than April 11, 1997.   


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) following adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  


FINDINGS OF FACT

1.  A November 1997 rating decision in pertinent part 
assigned a 30 percent rating for the service-connected left 
elbow disorder effective from April 11, 1997.

2.  The RO notified the veteran of the November 1997 rating 
decision by a letter dated November 17, 1997. 

3.  A notice of disagreement with the November 1997 rating 
decision disagreeing with the effective date assigned for the 
rating for the left elbow disorder was submitted by the 
veteran in August 1998. 

4.  In September 1998, the RO issued a statement of the case 
concerning the effective date for the 30 percent rating 
assigned for the service-connected left elbow disorder. 

5.  The veteran did not file a substantive appeal as to the 
issue of entitlement to an effective date for a 30 percent 
rating for a left elbow disorder earlier than April 11, 1997, 
either within 60 days of the issuance of the statement of the 
case or within one year of the notice of the November 1997 
decision assigning this rating. 


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to an effective date for a 30 percent 
rating for a left elbow disorder earlier than April 11, 1997.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs.  38 C.F.R. § 
20.305 (2000).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2000). A decision as to the adequacy of allegations 
of error of fact or law in a substantive appeal will be made 
by the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and his representative, 
if any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question. The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (2000).

With the above criteria in mind, the relevant facts will be 
summarized.  On November 17, 1997, the RO notified the 
veteran of its decision, in pertinent part, assigning a 30 
percent rating for the service-connected left elbow disorder 
effective from April 11, 1997.  A notice of disagreement with 
the November 1997 rating decision referencing the effective 
date assigned for the rating for the left elbow disorder was 
timely submitted by the veteran in August 1998.  On September 
16, 1998, the RO issued a statement of the case concerning 
the effective date for the 30 percent rating assigned for the 
service-connected left elbow disorder.  Given the above, the 
veteran had until November 17, 1998, to file a substantive 
appeal or a request for an extension of time concerning the 
effective date of the 30 percent rating assigned for the 
service connected left elbow disorder by the November 1997 
rating decision.  38 C.F.R. § 20.302(b) (2000).  

In a letter accompanying the statement of the case, the 
veteran was advised that to perfect his appeal, he had to 
file a substantive appeal within 60 days or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action he had appealed.  However, a VA 
Form 9 was not filed until June 1999, and no other written 
communication which can be construed as a substantive appeal 
was received within 60 days of the statement of the case or 
within the year after the notice of the November 1997 rating 
decision.   

In a letter dated November 9, 2000, the Board informed the 
veteran that the record did not reveal a request for more 
time to submit a substantive appeal and that his VA Form 9 
was not received until June 1999.  The Board informed the 
veteran that pursuant to 38 C.F.R. § 20.203, he had 60 days 
from the date of the letter to present a written argument or 
to request a hearing to present oral arguments in support of 
his appeal of this issue.  No response to this letter has 
been received. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

To summarize, there is no document of record which could be 
construed as a timely substantive appeal addressing the issue 
of entitlement to an earlier effective date for the 30 
percent rating assigned for the service connected left elbow 
disorder.  By letter dated in November 2000, the veteran was 
informed of the time period required for filing a timely 
substantive appeal, and the veteran was given 60 days to 
present argument or request a hearing.  No response to this 
letter is of record.  Thus, the Board finds that no adequate 
substantive appeal has been timely filed with respect to the 
issue of entitlement to an effective date for a 30 percent 
rating for a left elbow disorder earlier than April 11, 1997.  
Accordingly, the Board lacks jurisdiction with respect to 
this issue, and the claim must be dismissed.


ORDER


The claim for entitlement to an effective date for a 30 
percent rating for a left elbow disorder earlier than April 
11, 1997, is dismissed.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

